Citation Nr: 0912302	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent, 
from August, 1, 2006 to February 13, 2008, for a left knee 
injury with degenerative joint disease, status post left 
total knee replacement.

2.  Entitlement to an evaluation in excess of 30 percent from 
April, 1, 2009 forward, for left knee injury with 
degenerative joint disease, status post left total knee 
replacement.

3.  Entitlement to service connection for degenerative 
changes of left hip as secondary to service connected 
disability of left knee injury.

4.  Entitlement to service connection for degenerative 
changes of left ankle as secondary to service connected 
disability of left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2008, the Veteran underwent a left total knee 
arthroplasty.  A May 2008 rating decision temporarily 
increased the Veteran's rating to 100 percent from February 
2008 to April 2009 pursuant to 38 C.F.R. § 4.30 while the 
Veteran recovered from his left total knee arthroplasty.  The 
rating would be subsequently reduced to 30 percent disabling 
in April 2009, the minimum rating for a knee replacement.  
The rating period from April 2009 forward is addressed in the 
REMAND portion of this decision.

Based on the above, the issue of whether the Veteran is 
entitled to a higher evaluation from February 2008 to April 
2009 is not before the Board as the Veteran would be 
receiving a 100 percent temporary evaluation at that time.  
The temporary total disability evaluation is not in dispute.  
The Board will thus determine whether a rating higher than 20 
percent disabling is warranted for the period from August 
2006 to February 2008.

The issues of an evaluation in excess of 30 percent from 
April 2009 (forward) for a left knee disability, service 
connection for degenerative changes of left hip as secondary 
to service connected disability of left knee injury, and 
service connection for degenerative changes of left ankle as 
secondary to service connected disability of left knee injury 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

The Veteran's left knee injury with degenerative joint 
disease does not result in severe subluxation or severe 
lateral instability from August 2006 to February 2008.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, from 
August 2006 to February 2008, for a left knee disability with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for a left knee injury 
with degenerative joint disease in a November 2006 rating 
decision and the Veteran was assigned a disability rating of 
10 percent with an effective date of August 1, 2006.  In a 
rating decision dated May 2007, the Veteran's rating was 
increased to 20 percent disabling, effective August 1, 2006.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

When there is impairment of the knee, including recurrent 
subluxation or lateral instability, Diagnostic Code 5257 
provides for a 10 percent evaluation where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation where the subluxation or lateral 
instability is "moderate," and a 30 percent evaluation 
where the subluxation or lateral instability is "severe."  
38 C.F.R. § 4.71a.

In April 2007, the Veteran underwent a VA examination of his 
joints.  There, the Veteran could ambulate with a limp and 
also used a cane.  He had a brace across the left knee joint.  
Upon removal of the brace, the examiner found visible 
effusion.  There was marked tenderness of the joint line.  
The Veteran also reported that his leg subluxed posteriorly.  
The Veteran had flexion of 0 to 60 degrees with pain and 
extension of zero degrees.  This is evidence against a 30 
percent rating under Diagnostic Code 5257 as there is no 
severe subluxation or severe lateral instability, providing 
evidence against this claim.  Range of motion testing provide 
additional evidence against this claim. 

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although the April 
2007 examination contains reports that the Veteran 
experiences pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion 
due to pain.  In the VA examination report, the examiner 
indicated that upon repetitive motion, which tested for 
increased pain, weakness, fatigability, incoordination, and 
change of range of motion, the Veteran exhibited the same 
range of motion and no increase in pain.  In short, there is 
no additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not allow for a disability rating higher 
than 20 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Upon review of the Veteran's VA outpatient treatment reports 
of record for the period from August 2006 to February 2008, 
the Board finds that these reports do not add any further 
favorable evidence to the Veteran which is relevant to the 
applicable rating criteria.

The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during the appeal period from August 2006 to February 2008.  
As such, the claim must be denied.  The evidence in this case 
is not so evenly balanced as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from his left knee injury with 
degenerative joint disease.  There are no manifestations of 
the Veteran's left knee disability that have not been 
contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of letters sent to the Veteran in August 2005 and March 2006.  
The August 2005 letter fully addressed all three notice 
elements and informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  The March 
2006 letter also informed the Veteran as to how VA assigns 
disability ratings and effective dates.  These letters were 
sent prior to the initial RO decision regarding the Veteran's 
claims.  

The Board recognizes that VA's duty to notify under the 
requirements discussed by Vazquez-Flores was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the 
Veteran in May 2008 that informed the Veteran of the relevant 
Diagnostic Code and criteria therein to be applied, as well 
as examples of the evidence the Veteran should provide.  The 
letter also told the Veteran to give VA this evidence or to 
tell VA about the evidence.  Although the May 2008 notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in July 2008, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with respect to the Veteran's left knee injury 
with degenerative joint disease claim from the appeal period 
from August 2006 to February 2008, and therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
received service treatment records and VA outpatient 
treatment records.  Appropriate VA examinations were afforded 
the Veteran in October 2005 and April 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation in excess of 20 percent, from 
August, 1, 2006 to February 13, 2008, for a left knee injury 
with degenerative joint disease, status post left total knee 
replacement, is denied. 


REMAND

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The Veteran was afforded VA examinations for his joints in 
October 2005 and April 2007.  In October 2005, the examiner 
stated that "[e]ven though the patient has a hip and ankle 
problem, I do not believe the knee has a condition that would 
alter the patient's gait pattern or use of the extremities 
sufficiently to produce degenerative changes in the hip and 
ankle just because they are adjacent joints."  The April 
2007 VA examination is silent as to the Veteran's left hip 
and left ankle conditions.

The Board finds that these examinations are insufficient to 
determine whether the Veteran's claims may be service 
connected on a secondary basis.  The October 2005 examiner 
did not directly address the issue of aggravation as to the 
Veteran's left hip and left ankle condition as they relate to 
his service-connected left knee injury with degenerative 
joint disease.  Nor does the examiner use any language 
encompassing the issue of aggravation.

Hence, a remand is necessary to obtain a medical opinion as 
to the etiology of the Veteran's left hip and left ankle 
conditions.

In a May 2008 rating decision, the RO assigned a 100 percent 
disability rating for a 13 month period following prosthetic 
replacement, from February 2008 to April 2009.  Given that 
the assigned 30 percent rating will not be effective until 
April 2009, a VA examination of the Veteran's joints is 
necessary to determine whether a higher rating is appropriate 
at that time.  Thus, a remand is necessary to schedule the 
Veteran for an examination after April 1, 2009.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination of his left hip, left 
ankle, and left knee.  The claims file 
and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination, the examiner must 
review the claims file and annotate the 
report as to whether he or she reviewed 
the claims file.

The nature and extent of the left knee 
disability should be evaluated. 

The examiner is asked to render medical 
opinions as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that the Veteran's 
degenerative changes of left hip and 
degenerative changes of the left ankle 
(if any) are caused or aggravated by 
the Veteran's service connected left 
knee injury with degenerative joint 
disease, status post total knee 
replacement.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
veteran's medical history and the 
relevant medical science as applicable 
to this claim.

2.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


